              Case 5:18-cv-01200-FB Document 1 Filed 11/16/18 Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 HECTOR GOMEZ,

      Plaintiff,

 v.                                                       Case No. 5:18-cv-01200

 BRONSTEIN & WEISS
 ARBITRATION, INC.,

      Defendant.

                                             COMPLAINT

         NOW COMES, HECTOR GOMEZ, through counsel, SULAIMAN LAW GROUP, LTD.,

complaining of BRONSTEIN & WEISS ARBITRATION, INC., as follows:

                                     NATURE OF THE ACTION

         1.        This is an action brought by a consumer seeking redress for violation(s) of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

         2.        This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a);

under 15 U.S.C. § 1692k(d) with respect to FDCPA claims.

         3.        Venue is proper in this judicial district as a substantial part of the events or

omissions giving rise to the claim(s) occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

                                               PARTIES

         4.        HECTOR GOMEZ (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in this judicial district.

         5.        Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).


                                                    1
             Case 5:18-cv-01200-FB Document 1 Filed 11/16/18 Page 2 of 6



       6.      BRONSTEIN & WEISS ARBITRATION, INC. (“Defendant”) is a foreign limited

liability company, who at all times relevant, maintained a principal place of business located at

3380 Sheridan Road, Suite 340, Amherst, New York 14226-1439.

       7.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it uses

instrumentalities of interstate commerce and the mail in its business.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

                                  FACTUAL ALLEGATIONS

       11.     Plaintiff obtained a short-term, unsecured loan from MoneyKey, Inc. (the “Loan”).

       12.     The Loan is a “debt” as defined by 15 U.S.C. § 1692a(5).

       13.     Plaintiff experienced financial hardship.

       14.     Plaintiff defaulted on the Loan.

       15.     In or before October 2018, Defendant initiated collection on the Loan.

       16.     On October 26, 2018, Defendant contacted Plaintiff’s sister looking for Plaintiff.

       17.     Defendant left call back information with Plaintiff’s sister.

       18.     Plaintiff’s girlfriend provided Plaintiff with this information.

       19.     Plaintiff called Defendant.

       20.     Defendant identified them self as a debt collector attempting to collect on the Loan.

       21.     Plaintiff informed Defendant of an inability to make payments as result of no work.

       22.     On October 29, 2018, Defendant contacted Plaintiff’s father.

                                                  2
              Case 5:18-cv-01200-FB Document 1 Filed 11/16/18 Page 3 of 6



        23.     Plaintiff’s father informed Defendant they were speaking with Plaintiff’s father.

        24.     Notwithstanding, Defendant informed Plaintiff’s father of Plaintiff’s debt.

        25.     Furthermore, Defendant informed Plaintiff’s father that they were in possession of

Plaintiff’s (and Plaintiff’s sister’s) license plate numbers.

        26.     Finally, Defendant threatened Plaintiff’s father that if Plaintiff did not pay, he won’t

be able to go to military, an arrest warrant will be issued, and Plaintiff will be arrested.

        27.     Immediately, Plaintiff’s father provided Plaintiff with $555.00 to make payment so

that he did not get arrested.

        28.     To date, no lawsuit has been initiated by Defendant.

        29.     Plaintiff expected to receive from Defendant some sort of written communication.

        30.     To date, no written communication has been received from Defendant.

                                      CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. §§ 1692 et seq.)

        31.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. §1692b

        32.     Section 1692b provides:

        Any debt collector communicating with any person other than the consumer for the
        purpose of acquiring location information about the consumer shall –

        (2)     not state that such consumer owed any debt;

15 U.S.C. § 1692b(2).

        33.     Defendant violated 15 U.S.C. § 1692b(2) by revealing to Plaintiff’s father that

Plaintiff owed on the Loan.
                                                   3
             Case 5:18-cv-01200-FB Document 1 Filed 11/16/18 Page 4 of 6



                                 Violation(s) of 15 U.S.C. § 1692e

       34.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representations or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section:

                                                 ***

       (4)     The representation or implication that nonpayment of any debt will result in
               the arrest or imprisonment of any person or the seizure, garnishment,
               attachment, or sale of any property or wages of any person unless such
               action is lawful and the debt collector or creditor intends to take such action.

       (5)     The threat to take any action that cannot legally be taken or that is not
               intended to be taken.

                                                 ***

       (10)    The use of any false representation or deceptive means to collect or attempt
               to collect any debt or to obtain information concerning a consumer.

15 U.S.C. §§ 1692e, e(4), e(5) and e(10).

       35.     Defendant violated 15 U.S.C. §§ 1692e, e(4), e(5), and e(10) by representing to

Plaintiff’s father that nonpayment of the Loan will result in Plaintiff’s arrest.

       36.     Defendant’s threat of arrest violated 15 U.S.C. § 1692e(5) as Defendant had no

intention to pursue legal action against Plaintiff.

       37.     As Defendant’s threat of arrest was not intended, Defendant’s message was also

deceptive, thus violating 15 U.S.C. §§ 1692e and e(10).

                               Violation(s) of 15 U.S.C. § 1692g(a)

       38.     Section 1692g(a) provides:

               [w]ithin five days of a debt collector’s initial communication with a debtor
               (referred to in the FDCPA as a “consumer”), the debt collector must send
               the consumer a written “validation notice” setting forth, among other things,
               the consumer’s right to dispute the debt.

                                                      4
             Case 5:18-cv-01200-FB Document 1 Filed 11/16/18 Page 5 of 6



15 U.S.C. § 1692g(a).

       39.     Defendant violated 15 U.S.C. § 1692g(a) by failing to send Plaintiff a written

“validation notice” within five days of Defendant’s initial communication with Plaintiff.

       40.     Plaintiff may enforce the provisions of 15 U.S.C. §§1692e, e(4), e(5), e(10), and

g(a) pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which

provides "any debt collector who fails to comply with any provision of [the Fair Debt Collection

Practices Act] with respect to any person is liable to such person in an amount equal to the sum of

-

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §§1692b(2), e, e(4), e(5), e(10), and

               g(a);

       B.      an order enjoining Defendant from further violation(s) of 15 U.S.C. §§1692b(2), e,

               e(4), e(5), e(10), and g(a);

       C.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       D.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;


                                                 5
             Case 5:18-cv-01200-FB Document 1 Filed 11/16/18 Page 6 of 6



        E.      an award of costs of this action, together with reasonable attorney’s fees as

                determined by this Court; and

        F.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

Plaintiff demands trial by jury.

November 16, 2018                                             Respectfully submitted,

                                                              /s/ Nathan C. Volheim

                                                              Nathan C. Volheim
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              nvolheim@sulaimanlaw.com

                                                              Counsel for Hector Gomez




                                                  6
